471 S.E.2d 69 (1996)
343 N.C. 305
Bobby Rex DAVIS
v.
Sally Davis WRENN, Individually, and as "Trustee-Administrator of the Will of Mary Alice Davis".
No. 114P96.
Supreme Court of North Carolina.
May 9, 1996.
J. Matthew Martin, Harry C. Martin, Hellsborough, for Davis.
*70 Randolph L. Worth, Raleigh, for Wrenn.
Prior report: 121 N.C.App. 156, 464 S.E.2d 708.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

"Denied by order of the Court in conference, this the 9th day of May 1996."